United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 27, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-21106
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOHN M. BEAIRD,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:02-CR-633-1
                      --------------------

Before GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Pursuant to a written agreement, John M. Beaird pleaded

guilty to one count of wire fraud, and aiding and abetting, in

violation of 18 U.S.C. §§ 1343 and 2.   The district court

sentenced him to the statutory maximum prison term of 60 months,

imposed a three-year supervised-release term, and ordered him to

pay a total of $465,806 in restitution.     Of the restitution

ordered, $200,000 in attorney’s fees and litigation expenses,

associated with assistance to the FBI in the investigation of



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-21106
                                  -2-

Beaird’s offense, was to be paid to Camden Capital Mortgage, Inc.

(“Camden”).   Beaird now appeals.

     For the first time on appeal, Beaird contends that his

sentence was improperly increased under the Sentencing Guidelines

based on facts that were not charged in his indictment, not

submitted to a jury, and not admitted by him.   Citing a line of

authority running from Apprendi v. New Jersey, 530 U.S. 466

(2000), to United States v. Booker, 125 S. Ct. 738 (2005), he

maintains that this violated his Sixth Amendment jury-trial

right.   The record reflects, however, that Beaird knowingly and

voluntarily waived his right to appeal his sentence, pursuant to

a waiver provision in his plea agreement.   Such waiver provisions

remain valid in the aftermath of Booker.    See United States v.

Cortez, No. 04-10152, 2005 WL 1404944 (5th Cir. June 16, 2005).

For purposes of waiver-of-appeal provisions, Booker does not

alter the meaning of the term “statutory maximum,” which we

afford its “natural and ordinary meaning of ‘the upper limit of

punishment that Congress has legislatively specified for

violations of a statute.’”    Id. (citing United States v. Rubbo,

396 F.3d 1330, 1334-35 (11th Cir. 2005)).   We uphold the waiver

with respect to Beaird’s Booker challenge and his Sentencing

Guidelines arguments.

     For the first time on appeal, Beaird argues that the

district court erred in ordering him to pay restitution to

Camden, in the form of attorney’s fees and other litigation

expenses, that amounted to “consequential” damages.   It is true
                           No. 03-21106
                                -3-

that a victim cannot recover “consequential” damages as

restitution in a criminal case.     See United States v. Onyiego,

286 F.3d 249, 256 (5th Cir. 2002).    Both Beaird and the

Government, however, overlook the fact that the district court

applied 18 U.S.C. § 3663A(b)(4) of the Mandatory Victims

Restitution Act (“MVRA”) of 1996.    The plain language of 18

U.S.C. § 3663A(b)(4) directs the sentencing court in certain

cases, including fraud cases, to require the defendant to

“reimburse the victim for . . . other expenses incurred during

participation in the investigation or prosecution of the

offense.”   Because that is precisely what the district court did

in Beaird’s case, no plain error is evident.     See United States

v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en banc);

United States v. Olano, 507 U.S. 725, 732 (1993).

     For the first time on appeal, Beaird contends that the

district court erred by not sua sponte continuing his sentencing

hearing when a third PSR addendum was filed only six days before

the scheduled hearing.   He argues that he was prejudiced by not

having time to verify and object to the information in the

addendum, which allegedly resulted in a 13-level offense-level

increase under the Guidelines.    Because the third addendum dealt

only with Camden’s request for restitution, however, Beaird’s

contention is not supported by the record, and he cannot show

plain error as to this claim.     See Calverley, 37 F.3d at 162-64.

     The judgment of the district court is AFFIRMED.